Title: Benjamin Smith Barton to Thomas Jefferson, 13 July 1810
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          
            Dear Sir;
            Blue-Ridge, vicinity of Paris, Virginia, 
                     July 13th, 1810.
          
              
		  As you take much interest in the knowledge of every thing relative to the american Mammouth, and other similar animals, I am persuaded that you will be glad to learn, that I have recently received from St. Petersburgh in Russia, some fine large drawings of the great Asiatic Mammouth, whose skeleton, together with some portions of the skin and muscular parts, has lately been discovered, in a state of f excellent preservation, under vast masses of ice, near the mouth of the river Lena, in latitude 72° North. For
			 this, to me inestimable, present, I am indebted to the kindness of Mr Tilesius, an eminent naturalist, by whom the drawings were made, and who has, at the same time, favoured me with some important manuscript observations concerning the animal.
          
		  
		  
		  I need not tell you, that this Asiatic Mammouth is specifically distinct from the great Mammouth of North-america; that whose bones have been discovered in so many parts of our continent, and that of which Mr Peale has mounted the skeleton, in his museum. The two
			 animals are specifically distinct, though I am very far from thinking them generically so. But the Asiatic mammouth has, at some former period, been a native of America, as well as of Asia, and of Europe. 
			 The grinding teeth,
			 the
			 incisors (or tusks), and other bones of this animal, have been discovered in several different parts of the United States, &c. as in Pennsylvania, in the river Susquehanna, a branch of which, as I have elsewhere shown, receives its name of “Chemung” from the incisors of one of these huge animals.
			 
			  
			 
			 Similar remains have
			 been
			 discovered in the county of Wythe, in this State; in the same muriatic lick along with the remains of the other mammouth, or what I will call, for the present, the Ohio-mammouth: in South-Carolina, in digging the Santee-canal; in Kentuckey, and doubtless, in many other places, some of which I could mention.
		  —I
			 had long suspected, and  even asserted, that the
			 mammouth of the Chemung was the same as that of Siberia: and
			 this matter is now put beyond all doubt by the drawings and information communicated to me by Mr 
                  Tilesius.
          
                  
                  
                  At least one species of Elephant, therefore (for it is by all naturalists allowed, that the asiatic mammouth was a legitimate species of Elephas), has been a native both of the old and of the new world. I am inclined, however, to think, that the species has never been so common in America as in Asia, from whence, therefore, I venture to conjecture, that the stock originally proceeded. It is too soon, however, in the more cautious and sober discussions of natural history, to press
			 forward such conjectures as these. We have just begun the study of the natural history of our country. Future researches and discoveries may render it at least highly probable, that the Asiatic
			 mammouth, as we now call it, was once as common in North-america, as in any part of the old-world.—Permit me to add, that I am daily put in possession of facts which prove, that our continent and
			 Asia have had, and still continue to have, in common, many species of animals and vegetables, in all essential points the same.
          Mr Tilesius’s drawings are of great importance to me: and they came, unasked and even unlooked for, almost at the very time that I was busily occupied in superintending a drawing of the skeleton in the
			 museum, and in putting together my materials, the fruit of many years research, concerning the Ohio-animal.
			 The two animals, it is true, are very different from each other: but they have,
			 nevertheless, great and interesting affinities to each other. The affinities are such, that I cannot consent to consider the American animal as any thing but a species of Elephant. I know, indeed, that Mr Cuvier is now of opinion, that the Ohio-bones bespeak an animal generically different from the elephant. But
			 although this naturalist’s authority is deservedly high, and of great weight, I am disposed to adhere to my own opinion, and to consider the ohio-mammouth
			 as belonging to the same genus, or family, as the two or three still existing species of Elephant, and as the great extinct mammouth of the north of asia and of Europe: the Elephas primigenius of Blumenbach: or, as we, in america, may name it, to distinguish it from the ohio-elephant, the “Chemung-Mammouth.”
          Although in the general form of the molares, or grinders, there is a much greater affinity between the asiatic mammouth and the existing asiatic elephant, than there is between either of these latter animals and the Ohio-mammouth, yet there are several other characters in which the resemblance is much closer between the Ohio animal and the extinct asiatic mammouth, than between this latter and the living 
                  elephant of Asia. I shall only, at present, mention one of these characters; that of the incisors, or defences, which we call tusks. These in the Ohio-mammouth and in the elephas primigenius, or Chemung mammouth, are, indeed, very similar, both in their relative proportion to the general mass of the
			 skeleton of the two animals, and in their degrees of curvature.
          
                  On the other hand, the ohio-mammouth and the living asiatic elephant seem to have been more nearly allied to each other, in the form of their feet than were the latter animal and the extinct Asiatic mammouth: i.e, the Chemung mammouth. When Mr Tilesius shall publish his history and drawings of the elephas primigenius, and when the history of the Elephas mastodontus shall be completed, every intelligent and candid naturalist will be forcibly struck with
			 the circumstances which I have mentioned: and I flatter myself, that some of the most learned of these naturalists, and among others my candid and liberal friend Tilesius, will not refuse their assent to my opinion, that the mammouth of the ohio has been a true species of elephant.
          Mr Tilesius’s drawings are important to me in another point of view. They plainly show, I think, what has been the natural direction of the incisors in the head of the Ohio-mammouth. Indeed, previously to the receipt of these drawings, I had satisfied my mind as to this point, from the information which I had
			 received from an intelligent correspondent, who had had an opportunity of seeing the incisors still occupying their original position in the head of a mammouth which was discovered, 
                  not a few years since, in one of our western muriatic licks, or salines.
          As to the form of the grinders, and the disposition of the vitreous body, or enamel, upon and through them, I grant that it is very different in the ohio-mammouth and in the extinct as well as existing elephants of the old world. But if this difference be of sufficient importance to constitute a difference of genus between the american and Asiatic animals, then we must proceed consistently to break up several of the long established genera of mammalia, subdividing each genus into at least two distinct genera genera. I may mention the genus Marmot, to which belongs our Ground-Hog, or Monack, as illustrative of this idea.—I shall call the ohio mammouth, Elephas Mastodontus. It is the Elephas Americanus of Mr Blumenbach.
          I have nearly prepared, and shall shortly present to our Philosophical Society, an extensive memoir on the extinction of the species of mammalia. This memoir will necessarily contain much matter merely of a speculative nature: but I flatter myself that it will also contain some interesting, and hitherto unnoticed facts. 
          
          I shall be much gratified if this letter, written among the mountains of your State, at a distance from my books and papers, afford you any amusement. Of all the subjects of animal natural history, there is not one more interesting than that which relates to the characters and history of those vast organized bodies,—many of them, too, endowed with an immense portion of intelligence,—which the God of Nature had created; and after suffering them to grow and exist throu through ages, unknown ages, of time, has, at length, entirely removed from the earth; not merely as individuals, but as species. There is something awful in the consideration of this subject: and yet this very subject is admirably calculated to display to us the wisdom, as well as power, of him who formed all
			 things. The harmony of nature is not, in the smallest degree, disturbed by the total destruction of what many have deemed necessary integral parts of a common whole. Nor is this business of the extinction of species at an End. That which has already taken place, with respect to species of Elephants, Rhinoceros, and other vast families of animals, will unquestionably take place, with respect to many of the families of animals which now cover the surface of this globe. The steps of this
			 vast and generally unlooked for change, are rapidly preparing, in different parts of the world; and in none, I think, more rapidly than in that portion of it which we inhabit.
          
            I am, Dear Sir, with very great respect Your obedient servant, &c., &c.,
            
                  
               Benjamin Smith Barton.
          
        